Citation Nr: 0112851	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to October 26, 1999 
for the grant of entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, which granted the claim for 
nonservice-connected pension and assigned an effective date 
of October 26, 1999.  Initially, when he filed his 
substantive appeal, the veteran requested a hearing before a 
local hearing officer at the RO.  A hearing was scheduled for 
August 2000, but on the date of the hearing the veteran 
consented to an informal conference.  See Decision Review 
Officer Conference Report, dated August 1, 2000.  


FINDING OF FACT

A claim of entitlement to a permanent and total disability 
evaluation for pension purposes was not received prior to 
October 26, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to October 26, 1999 
for nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 1502, 5110, 5111 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.157, 3.342, 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has met its duty to assist the veteran in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the March 2000 statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  According to the August 2000 Decision Review Officer 
Conference Report, the veteran and his representative were 
given notice of the evidence necessary to substantiate the 
claim.  Although an informal conference took place in lieu of 
a hearing, the duty to suggest evidence was met at the time 
pursuant to 38 C.F.R. § 3.103 (2000).  The veteran was 
afforded an additional period of 30-days to submit evidence.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  Given that the veteran filed a claim for nonservice-
connected pension, service medical records have not been 
obtained and associated with the claims folder, and the 
appellant's service has been verified by the submission of a 
DD Form 214N.  It has not been indicated that there is a need 
to obtain Social Security Administration or vocational 
rehabilitation records, therefore those are not associated 
with the claims folder.  A VA examination was conducted in 
relation to the nonservice-connected pension claim, and the 
report is included in the claims folder.  Also, pertinent VA 
treatment records were secured and associated with the claims 
folder.  As noted, an informal conference took place in lieu 
of a hearing in August 2000.  A copy of the conference report 
is associated with the claims folder. 

The effective date of an award of pension shall be the date 
the veteran became permanently and totally disabled, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii)(B).  
Payment of monetary benefits for pension may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a).

On October 26, 1999, VA received the veteran's signed, but 
undated claim for pension (VA Form 21-526).  A December 1999 
RO rating decision granted entitlement to nonservice-
connected pension, and assigned an effective date of October 
26, 1999.  In the December 1999 award letter to the veteran, 
he was informed that the payments would commence as of 
November 1, 1999.  The disabilities that provided the basis 
for the award include emphysema and hepatitis C. 

In this case, the veteran specifically argues that the claim 
was filed in March 1999, not October 1999, therefore the date 
of commencement of payment should have been April 1, 1999.  
In the notice of disagreement and substantive appeal, the 
veteran mentioned that he first spoke to a representative in 
late March 1999.  The veteran states that he was given a 
claim number in April 1999, and that a letter of request for 
his file was being sent to an office in St. Louis, Missouri.  
The veteran further contends that in October 1999, he was 
informed that the paperwork or file had been misplaced, and 
was given a new set of forms to complete and submit. 

Here, however, the preponderance of the evidence is against 
the appellant's claim.  In this regard, the claims file shows 
that the appellant was awarded educational benefits under the 
GI Bill, and hence, he has held a VA claim number since at 
least 1973, and not simply since April 1999 as he alleges.  
Secondly, the mere fact that the veteran's file was 
transferred to the RO in April 1999, and that he also at that 
time designated a service organization to serve as his 
representative is not clear and convincing evidence that he 
also submitted a claim for pension benefits.  There is 
evidence that at or about April 1999, the appellant began to 
receive treatment for his chronic substance abuse problems at 
a VA hospital.  Evidence showing that he claimed entitlement 
to pension in April 1999 is not of record. 

Thirdly, the veteran refers to a conversation with a VA 
employee who reportedly admitted that an administrative 
"snafu" had occurred in processing his claim.  There is, 
however, absolutely no documentary evidence such as a report 
of contact that such a conversation ever took place.  

Finally, the Board observes that the law provides that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Gold v. Brown, 7 Vet. App. 315 
(1995).  Hence, in the absence of clear evidence to the 
contrary VA may presume that the appellant did not file a 
pension claim with VA personnel prior to October 26, 1999.  
Consequently, the Board finds that the preponderance of the 
evidence is against entitlement to an earlier effective date.  

The benefit sought on appeal is denied.

In reaching this decision the Board notes that an award of 
pension benefits may not be effective prior to the date 
entitlement arose.  If, however, within one year from the 
date on which the veteran became permanently and totally 
disabled, he files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of his own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of 38 C.F.R. § 3.342(a) do not 
apply.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

In this case, however, the veteran has not argued and the 
evidence does not show that he was unable to file due to 
incapacity.  The medical evidence consists of VA outpatient 
treatment reports for the period from January to December 
1999.  The records reflect treatment over these months for 
various conditions, including those which are part of his 
permanent and total disability, but they do not show that he 
was hospitalized for any period of time for treatment of 
those conditions.  Therefore, with regard to the matter of 
incapacity, the criteria for a retroactive award have not 
been met in this instance.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date prior to October 26, 1999 
for the grant of entitlement to nonservice-connected pension 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

